Citation Nr: 0029823	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99-00 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had honorable active military service from 
October 1953 to September 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
RO, which denied the claim for an increased rating, in excess 
of 30 percent, for service-connected bronchial asthma.  

It is noted that the veteran's December 1998 notice of 
disagreement (NOD) included a request for a personal hearing 
at the RO.  However, by written correspondence dated in 
February 1999, the veteran withdrew his RO hearing request.  
Accordingly, no further action is indicated in this regard.  


REMAND

The veteran contends that he is entitled to an evaluation in 
excess of 30 percent on account of an increase in symptoms of 
service-connected bronchial asthma, that his medications no 
longer control these symptoms, and that he has sleep 
difficulty as a result of his breathing difficulty.  The 
Board is unable to determine the severity of symptoms of 
service-connected bronchial asthma from the incomplete and 
conflicting private medical evidence and inadequate VA 
examination reports presently of record.  

The veteran's service-connected bronchial asthma is rated 
under 38 C.F.R. § 4.97, Diagnostic Code 6602 (1999), which 
allows for a 60 percent rating (the next higher evaluation) 
where pulmonary testing reveals FEV-1 (the ratio of Forced 
Expiratory Volume (FEV) in one second to Forced Vital 
Capacity (FVC)) values of 40- to 55- percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to 
a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  (Emphasis added).  

While the veteran was afforded a VA pulmonary function 
examination in March 2000, his claims file, and the 
documented clinical history contained therein, was not made 
available to the examiner for review.  Had the claims file 
been reviewed, the VA examiner would have discovered that 
conflicting private medical evidence indicates that the 
veteran may, or may not, receive intermittent courses of 
systemic corticosteroids, within the criteria for a 60 
percent evaluation under Diagnostic Code 6602.  Specifically, 
while a February 1999 prescription note from A. Geyls-
Ramirez, M.D. indicates that during 1998 the veteran received 
"high doses" of "oral corticosteroids," the record does 
not indicate the frequency of such treatment.  Moreover, the 
records of Dr. Geyls-Ramirez for this period of time are 
illegible.  In conflict, however, all other treatment 
records, including VA and various private treatment records, 
show no such corticosteroid use, and the veteran failed to 
disclose any such history of corticosteroid use on VA 
examinations or pulmonary testing conducted in May 1997, 
February and March 1998, and March 2000.  

The United States Court of Appeals for Veterans Claims 
(Court) has long held that the VA is under a statutory duty 
to assist claimants in the development of facts pertinent to 
their claims, as set forth in 38 U.S.C.A. § 5107 (West 1991) 
and 38 C.F.R. §§ 3.103 and 3.159 (1999), and that this duty 
includes the necessity of completing additional development 
of the record if the record currently before it is 
inadequate.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
Court has also held the VA's duty to assist includes, when 
indicated by the circumstances of the case, ordering medical 
examinations.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Moreover, the Court has found that where a medical opinion 
has been requested of a VA physician, the absence of such an 
opinion from the record may indicate a failure of the VA to 
carry out this duty to assist.  Smith v. Brown, 5 Vet. App. 
335 (1993).  

38 C.F.R. § 4.42 underscores the importance of complete VA 
medical examinations, and notes, that "when complete 
examinations are not conducted...it is impossible to 
visualize the nature and extent of the service-connected 
disability."  The Board finds that the February and March, 
1998 and March 2000 VA 


examinations are inadequate for determining the parameters of 
the veteran's bronchial asthma.  Accordingly, the veteran 
should be scheduled for another VA pulmonary examination, 
which includes a more detailed reported history (as provided 
by the veteran) with independent review (by the examiner) of 
the documented clinical history contained in the VA claims 
file, and with reconciliation of any inconsistencies or 
discrepancies.  

As noted above, most of the summary treatment records of Dr. 
A. Geyls-Ramirez, dated from October 1986 to February 1999 
are handwritten and largely illegible, and these are the only 
records showing possible corticosteroid use.  Accordingly, 
the veteran and his representative should be advised of this, 
and afforded the opportunity to submit a copy of these 
records with legible writing thereon.  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should contact the veteran and 
request that he submit the names, 
addresses and approximate dates of 
treatment of all care providers (both VA 
and non-VA/private) who have treated him 
for bronchial asthma, or related 
symptomatology, including breathing and 
sleep difficulty, from February 1997 to 
the present.  

2.  Thereafter, the RO should obtain 
copies of any additional (VA or non-
VA/private) treatment records dated from 
February 1997 to the present, including 
those from the VA Medical Center in San 
Juan, Puerto Rico, if not already on 
file, as well as any other VA medical 
center identified by the veteran.  

3.  The RO should give written notice to 
the veteran and his representative 
informing them that the summary treatment 
records of Dr. Geyls-Ramirez are largely 


illegible-and that illegible records are 
of no value to his claim on appeal. 

The RO should invite the veteran and his 
representative to submit any additional 
clarifying information, a medical 
statements of Dr. Geyls-Rameriz regarding 
the illegible records or copies of the 
records with legible writing.

4.  The veteran should be afforded a 
thorough and complete VA pulmonary 
examination with pulmonary function 
testing.

Pulmonary function testing should include 
the veteran's FEV-1 capacity and FEV-
1/FVC ratio.

The physical examiner should review the 
entire VA claims folder, including any 
records obtained pursuant to the action 
sought above, and provide an opinion as 
to the current severity of the veteran's 
bronchial asthma.  

A detailed clinical history should be 
obtained from the veteran, and the 
examiner should closely review the 
documented medical history and provide a 
statement as to the validity of the 
veteran's reported history.  A 
determination should be made as to 
whether the veteran's service-connected 
bronchial asthma requires intermittent 
courses of systemic corticosteroids, and 
the frequency of the same.  

Pulmonary function test results should be 
reconciled with previous examinations, 
and specific findings and/or medical 
principles should be cited in support of 
any conclusions reached about the 
severity of the veteran's disability.  

5.  Following completion of the 
foregoing, the RO must review the claim 
folder and ensure that all of the Board 
Remand requests have been completed, 
including obtaining copies of any 
additional VA and private medical 
treatment records.  The RO should also 
complete any other additional development 
deemed necessary.  

6.  Upon completion of the above, the RO 
should re-adjudicate the claim on appeal, 
to include consideration of the evidence 
received or submitted since the May 2000 
supplemental statement of the case 
(SSOC).  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


